Exhibit 2.62 SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Network 1 Financial Securities Inc. , a company established under the laws of the State of New York with registered address at 2 Bridge Avenue - Ste 241, Red Bank, NJ 07701, New York (hereinafter “
